Citation Nr: 1809301	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, for the period prior to April 17, 2014.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, for the period from April 17, 2014, to July 1, 2015, and for the period from October 1, 2015.

3.  Entitlement to separate evaluations for radiculopathy of the lower extremities associated with degenerative disc disease of the lumbar spine, for the entirety of the appeal period.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Adam Werner, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to June 1985.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran also has a pending appeal for the issues of entitlement to service connection for patellofemoral syndrome of the right knee and posttraumatic stress disorder (PTSD).  In her December 2015 substantive appeal, she requested a Board hearing via videoconference with respect to these issues.  As she is still awaiting her hearing, the Board will not address the appeal of these issues at this time.

The issues of entitlement to an increased rating for degenerative disc disease from April 17, 2014, to July 1, 2015, and from October 1, 2015, entitlement to separate evaluations for radiculopathy of the lower extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to April 17, 2014, degenerative disc disease of the lumbar spine was not productive of ankylosis, incapacitating episodes totaling at least 4 weeks in a 12-month period, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, for the period prior to April 17, 2014, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increase to her rating for her degenerative disc disease of the lumbar spine.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  IVDS is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Under this formula, the next higher rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In an April 2010 statement, the Veteran reports that she is in pain all day every day, from walking, sitting, standing, and laying down.  She reported that she takes a lot of pain medications, but they only temporarily help relieve her severe pain.  In a second statement she reported that her pain keeps her from being involved in physical activities.

The Veteran submitted an April 2010 statement from her friend, which reports that she has extreme pain which lasts for days and weeks at a time.  She also submitted a statement from her husband, which reports that several different doctors that have only been able to relieve her pain for a short time.

The Veteran underwent a VA examination in July 2010.  She reported decreased motion, stiffness, and severe, constant pain without radiation.  There were no reports of neurological symptoms.  She reported one incapacitating episode in the prior 12 months lasting for 2 days.  She stated she was able to walk a quarter mile and ambulated without assistive devices.  Gait was normal.  There was no abnormal curvature of the spine.  There was no ankylosis.  There was no objective evidence of spasm, atrophy, guarding, weakness, tenderness, or pain with motion.  Sensory and muscle examinations were normal.  Forward flexion was limited to 50 degrees with pain thereat.  Extension was limited to 10 degrees with pain thereat.  Lateral flexion and rotation were limited to 20 degrees with pain thereat in both directions.  There was no additional limitation from repetitive testing.  X-rays showed mild levoscoliosis and early degenerative disc disease at the L3-L4 level.  

In a July 2010 statement, the Veteran reported that she became confused when the VA examiner asked her if her back pain had confined her to her bed.  She clarified that she had had several episodes of bedrest, in January, March, April, and May, each period lasting for 5 days.  She further clarified that while she can only walk a quarter-mile now, she used to be able to walk 5-10 miles in a day.

Private treatment records reflect that in August 2010 the Veteran reported right sided low back pain with radiation to her right leg and foot.

VA treatment records reflect that in August 2010 the Veteran reported back pain.  A September 2010 MRI showed desiccation of the L3-L4 disc associated with broad-based posterior bulge and focal right lateral protrusion, as well as mild stenosis central canal L4-L5 level due primarily to hypertrophy of the facet joints and ligamenta flava bilaterally.  In October 2010 she reported sharp pain from the right lower back radiating down the back of her right leg to her foot.  She was diagnosed with disc herniation and spinal stenosis.  

In an October 2010 statement, the Veteran reported that her medication was recently doubled.  She reported continued severe pain.  In a second statement, she reported that her doctor told her not to return to her job due to her back problems.

VA treatment records reflect that in December 2010, the Veteran's neurologist noted that her radiculopathy was not explained by her MRI.  At a physical therapy consultation she reported chronic low back pain progressively worsening for 2 years.  She reported pain constantly rated at 10/10, as well as constant numbness and tingling in her right upper thigh radiating towards the dorsum of her foot.  She was able to flex her trunk to 90 degrees without significant pain.  Her physical therapist noted a lot of behavioral overlay to her low back pain and recommended dual psychological treatment with the pain clinic.  In January 2011 she reported that severe back pain.  She received a shot but it returned the next day.  In February 2011 she reported frustration with her pain, stating that she stopped going to physical therapy because there was nothing her therapist could do for her.  In March 2011 her physician indicated that she had chronic back pain making her unable to stand for extended periods of time, to bend or twist her back, or to lift greater than 50 pounds.  She was referred for physical therapy, where she reported constant low back pain that radiates down the back of her legs to her feet with all of her toes going numb.  Pain was rated at 6/10 and was aggravated by standing for 20 minutes, walking for 30 minutes, or sitting for 20-30 minutes.  Her physical therapist noted high apprehension and fear of movement with some behavioral overlay with her pain complaints.

In an April 2011 statement, the Veteran reported that she had been given a transcutaneous electrical nerve stimulation (TENS) unit by her VA physical therapist.  She stated that the unit provides temporary relief of pain, but the pain returns after the device is removed.  In a May 2011 statement, she provided documentation that she had been certified as permanently physically disabled so as to receive a disabled placard for her motor vehicle.  

The Veteran underwent another VA examination in February 2012.  She reported daily pain.  She denied flare-ups.  She reported constant use of a cane for support and prevention of falls.  Forward flexion was limited to 50 degrees with pain at 40 degrees.  Extension was limited to 15 degrees with pain at 5 degrees.  Right lateral flexion was limited to 15 degrees with pain at 10 degrees.  Left lateral flexion was full to 30 degrees with pain at 20 degrees.  Right lateral rotation was limited to 15 degrees with pain thereat.  Left lateral rotation was limited to 25 degrees with pain at 20 degrees.  Repetitive testing did not lead to additional loss of range but led to additional functional loss with contributing factors of less movement than normal, pain on movement, and interference with sitting, standing, or weight-bearing.  There was tenderness in the bilateral paralumbar muscles.  Sensory examination was normal.  Guarding or spasm was present, but did not result in abnormal gait or contour.  Radicular symptoms included severe intermittent pain in the bilateral lower extremities affecting the femoral nerve.  No incapacitating episodes over the prior 12 months were noted.  

VA treatment records reflect that in February 2012 the Veteran reported constant back pain with tingling down the posterior thighs to the knees.  In April 2012 she reported constant, stabbing, and aching mid-low back pain that refers to her bilateral lower extremities, right worse than left.  Gait was normal.  There was tenderness to palpation.  Axial rotation was normal.  She was diagnosed with bilateral lumbosacral radiculopathy, lumbar disc displacement, and bilateral lumbar facet syndrome.  In June 2012, the Veteran underwent medial branch block injections.  A July 2012 MRI showed stable mild to moderate degenerative changes at the L3-L4 level, without significant central canal compromise or neural foraminal narrowing.  In March 2013, she underwent more medial branch block injections.  In April 2013 she reported that the injections had not helped her pain and that her back pain was worst at night when lying in bed.  In June 2013 she reported that her chronic back pain worsened over the past 5 days.  In July 2013 she reported continued pain.

In a statement accompanying her February 2014 substantive appeal, the Veteran reported that the VA examiner only hit her with a hammer and asked her to sit, stand, and bend.  She stated that he never asked about her medication.  She stated that he never asked about her daily activities.  She again stated that her physician told her that she could no longer work at her job due to her back problems.

The Board finds that an evaluation in excess of 20 percent is not warranted for the period prior to April 17, 2014.  Higher evaluations are available for ankylosis, incapacitating episodes totaling at least 4 weeks in a 12-month period, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.  The evidence weighs against such manifestations.  As to incapacitating episodes, there is no medical evidence of bed rest prescribed by a physician.  In any event, the Veteran's reports of incapacitating episodes do not total at least 4 weeks during a 12-month period.  There is no evidence of ankylosis.  Forward flexion has been measured as limited to no less than 50 degrees with pain at no less than 40 degrees.  As to functional equivalence, the Veteran denied flare-ups and reported constant use of a cane, though she was still able to walk a quarter mile at a time.  The Board does not find that this constitutes the functional equivalent of a higher rating.  Rather, her use of a cane is consistent with the limitation of motion which warrants her 20 percent evaluation.  See DeLuca, 8 Vet. App. at 204-07.  As to neurologic abnormalities, they are addressed in the remand section of this decision.


ORDER

An initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, for the period prior to April 17, 2014, is denied.


REMAND

The Veteran's claims file currently does not contain VA treatment records for the period between April 17, 2014, and July 1, 2015, with the exception of a few pages of x-ray reports.  The records resume on July 1, 2015, the date of her first lumbar spine surgery.  VA must obtain relevant medical treatment or examination records at VA health-care facilities if the claimant furnishes information sufficient to locate those records.  38 U.S.C. § 5103A(c)(2); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  As there is no other explanation in the records currently before the Board, the gap in records presumably contains records of treatment which would explain why the Veteran's physicians determined that surgery was necessary.  Remand is therefore necessary to obtain these records. 

The Veteran is currently in receipt of 100 percent evaluation from July 1, 2015 to October 1, 2015.  

For the period from October 1, 2015, the Board finds that given the necessity of two surgeries subsequent to the initial surgery on July 1, 2015, a change in the Veteran's condition has been established.  For this reason, a new examination is necessary to determine the extent of her disability subsequent to the surgery.  Furthermore, the examiner must address the conflicting evidence regarding radiculopathy of the lower extremities for the entirety of the appeal period.  In this regard, under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) directs to "[e]valuate any associate objective neurologic abnormalities, including, but not necessarily limited to, bowel or bladder impairment, separately, under the appropriate diagnostic code."  In this case, the Veteran has consistently reported numbness and radiation of pain into the lower extremities, radicular symptoms were noted at her February 2012 VA examination, and she was diagnosed with bilateral lumbosacral radiculopathy in April 2012.  A December 2010 MRI did not explain her radicular symptoms and a July 2012 MRI showed no significant central canal compromise or neural foraminal narrowing.  The examiner must address this evidence in determining whether radiculopathy is present.

Finally, the Board notes that as the issue of entitlement to TDIU is inextricably intertwined with the Veteran's claims for increased evaluations, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record, in particular VA treatment records for the period from April 17, 2014, to July 1, 2015.

2.  Schedule the Veteran for a VA examination to determine the level of severity of her lumbar spine disability.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

In addition, the examiner should offer an opinion as to whether the Veteran exhibits radiculopathy of the lower extremities associated with her lumbar spine disability.  The examiner should specifically address reports of radicular symptoms since March 1, 2010, including findings in the February 2012 VA examination report, her April 2012 radiculopathy diagnosis, and MRIs from December 2010 and July 2012.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


